IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-11536
                         Summary Calendar



JOHNNY DWAYNE STATEN,

                                         Petitioner-Appellant,

versus

GERALD GARRET, Director Texas Board of Pardons and
Paroles; PRICE DANIEL, SR.; MIKE MCGUIRE, Captain,

                                         Respondents-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:01-CV-597-A
                      --------------------
                         April 29, 2002

Before DAVIS, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

     Johnny Dwayne Staten, Texas prisoner #682286, appeals the

district court’s order construing his petition for a writ of

habeas corpus as a civil complaint under 42 U.S.C. § 1983 and

requiring him to pay the filing fee for such complaint based on

his having at least three "strikes" under 28 U.S.C. § 1915(g).

The district court later dismissed the complaint for failure to

prosecute based on Staten’s failure to comply with its order.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-11536
                                 -2-

     Staten argues that because he was released to mandatory

supervision rather than parole, he should not be housed in a

halfway house with paroled sex offenders.     He argues that he thus

is "illegally incarcerated in law and fact."

     The writ of habeas corpus is the appropriate federal remedy

for a state prisoner challenging the fact or duration of his

confinement.    Cook v. Texas Dep't of Crim. Justice Transitional

Planning Dep’t, 37 F.3d 166, 168 (5th Cir. 1994).    A 42 U.S.C.

§ 1983 civil rights suit, on the other hand, is the proper

vehicle to attack unconstitutional conditions of confinement and

prison procedures.    Carson v. Johnson, 112 F.3d 818, 820 (5th

Cir. 1997).

     None of Staten’s claims would entitle him to release from

custody.    The district court did not err by construing the

complaint as arising under 42 U.S.C. § 1983.    See Carson, 112

F.3d at 820. Carson does not challenge the court’s determination

that he has three "strikes" under the PLRA.    Accordingly, any

such argument is waived.    See Yohey v. Collins, 985 F.2d 222,

224-25 (5th Cir. 1993).    The judgment of the district court is

AFFIRMED.